       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 1 of 7. PageID #: 185



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :       CASE NO. 1:18-CR-201
                                              :
               Plaintiff,                     :
                                              :       JUDGE SARA LIOI
       vs.                                    :
                                              :
MICHAEL TOWNSEND,                             :       SENTENCING MEMORANDUM
                                              :
               Defendant.                     :



       Defendant Michael Townsend, through counsel, submits this Sentencing Memorandum for

the Court’s consideration at sentencing, scheduled for July 16, 2019. Mr. Townsend requests this

Court to consider the information contained herein, and impose a sentence which would be

“sufficient but not greater than necessary” to achieve the statutory goals of sentencing, pursuant to

18 U.S.C. §§ 3553(a) and 3661.


                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              s/Debra Kanevsky Migdal
                                              DEBRA KANEVSKY MIGDAL (#0058762)
                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender
                                              50 S. Main St., Ste. 700
                                              Akron, OH 44308
                                              Phone: 330-375-5739 Fax: 330-375-5738
                                              e-mail address:debra_migdal@fd.org
       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 2 of 7. PageID #: 186



                                        MEMORANDUM

A.     Introduction

       Defendant Michael Townsend presents the following information for this Court’s

consideration at sentencing. Mr. Townsend requests this Court to consider his acceptance of

responsibility and remorse for his conduct. Mr. Townsend asks for a sentence of 120 months,

which reflects the statutory minima applicable to his case, his history, family, and his potential to

live as a law-abiding citizen.



B.     Application of 18 U.S.C. § 3553(a)’s Sentencing Factors

       A sentencing court is to impose the lowest sentence achieving the four statutory purposes

of sentencing: justice; deterrence; incapacitation; and rehabilitation. 18 U.S.C. § 3553(a)(2);

Kimbrough v. United States, 552 U.S. 85, 101 (2007). Michael Townsend presents the following

factors for the Court’s consideration in determining his sentence.



       1. History and Characteristics of Michael Townsend

       Michael Townsend was the middle child born to his parents Willy Ulmore (Townsend) and

Sharell Jackson in Cleveland, Ohio. Michael Townsend’s parents shared three children, Michael’s

older brother Derrick Townsend, and his younger sister Tamara Townsend, but what they nurtured

was their addictions to crack cocaine. The Townsend children grew up in a household filled with

addiction and neglect, with members of their family treating the family home as a revolving party

house, where relatives and friends would hold drug and alcohol fueled card parties in the basement,

and the older cousins would hold their own parties in the attic smoking weed and drinking. The

Townsends were ill-equipped to raise their children, exposing them to a steady diet of drug
       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 3 of 7. PageID #: 187



addiction, poverty, and hunger. The parents would even steal the children’s gifts received and sell

them for drugs.

       By the time Michael Townsend was eight years of age, Children and Family Services of

Cuyahoga County took custody of all three children, with three year old Tamara going to a foster

family, and the boys Derrick and Michael being placed in the Metzenbaum Center. After several

trips to juvenile court, Bennie Jean Thomas, Michael Townsend’s paternal grandmother, gained

custody of all three of her grandchildren. Michael Townsend’s paternal grandparents adopted all

three of the children and raised them in their home on East 148th Street in Cleveland, Ohio. At his

grandparents’ home all three children were able to attend school and graduate high school. Their

mother continued to abuse crack cocaine and remains an addict to this day; their father, Willy

Ulmore, eventually stopped using drugs, but recently suffered a stroke and has vascular dementia,

and has been in a nursing home.

       Michael Townsend attended East High School for three years in 9 – 11 Grades, but left

school as the pull of the streets was gaining traction in his life. Through the encouragement of a

friend, Michael Townsend went back to school and graduated from Collinwood High School in

2001. That same year, Michael applied to Cleveland State University with the intent to major in

computer engineering. Michael Townsend could not afford the books or tuition on his own, and

was unable to navigate the financial aid forms, thus he did not attend the classes to follow his

educational dream of a career in computer engineering.

       Having missed his opportunity at higher education. Michael Townsend began working at

CSX in Cleveland, Ohio and later at Enterprise Rental Cars at the Downtown Cleveland rental

location, from 2003 to 2005. Mr. Townsend was a car preparation worker there, but lost his job

after taking money from the business. Afterward, Michael Townsend began making a decent wage
        Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 4 of 7. PageID #: 188



with Pro Construction, where he earned $27.00 an hour working drywall and construction jobs.

Michael Townsend worked this job for approximately two years, until his arrest for state law

charges.

        Michael Townsend has remained close to his grandmother since she adopted Michael and

his siblings in 1990. His paternal grandparents were able to set an example of the payoff of hard

work and dedication, as the couple worked until physically unable to do so, and have paid off their

family home. Michael’s grandfather passed away in 2006, and he has stepped in to assist his

grandmother, as she has in recent years been in failing health. His brother, Derrick, who has had a

checkered history with the law, has been able to being to turn his life around and prove to Michael

that selling drugs is no life to live.

        In 2015, Michael Townsend became a father to his only child, a son, Michael Jr. His long-

term girlfriend, Marquia Holifield, describes the change in Michael Townsend after the birth of

their son as transformational. See, Defendant’s Sent Exh. A, Holifield Letter in Support. Ms.

Holifield reflects that he is very proud and grateful to be a father, and wishes to provide protection,

guidance and love to his son, as he is keenly aware of how difficult life is without parents who

care.

        Michael Holifield understands that he will miss a substantial portion of his son’s formative

years, and for that he cannot find the words to show how sorry he is that his son will grow up

without his presence. It is his hope that he is able to be home in time to guide him through the

rough teen years, where children, particularly young black boys, are the most vulnerable to

negativity and the pull of friends in the streets who have no ability to concern themselves with the

best interests of others. It is also Michael Townsend’s hope that he can make productive use of his

time in prison, and can learn and grow, and obtain a skill that will allow him to earn an honest
       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 5 of 7. PageID #: 189



wage and support his family. It is his desire to be housed away from Ohio, and if possible at Fort

Dix, where there are many programs that he can participate in that will make him a productive

citizen with the skills and drive to work and support his family. He wishes to see his son walk

across the stage at graduation, and be the proud, supportive parent that he was denied.

       In addition to the letter from Marquia Holifield, several members of Mr. Townsend’s

family have submitted statements about Michael Townsend, and the potential he has to do well if

he can receive a chance and support to make a better life for himself. [See, Defendant Sent. Exh

B, Letters in Support].



       2. Nature of the Offense

        Cleveland Police officers executed a search warrant at a residence on East 154th Street in

Cleveland, Ohio and located a quantity of marijuana and 31.94 grams of cocaine base (crack) an

assault rifle, an extended magazine, and ammunition on March 2, 2018. On March 14, 2018,

Michael Townsend, who resided at the 154th Street address, was subjected to a vehicle stop on

Lakeshore Boulevard, where his vehicle was searched and an additional firearm and ammunition

was located. Mr. Townsend was charged in the Northern District of Ohio with violations of 18

U.S.C. §922(g)(1), §924(c) and 21 U.S.C. §841(a)(1) and §841(b)(1)(B).



       3. Need for Sentence Imposed to Reflect Seriousness of Offense, Promote Respect for
          the Law, Provide Just Punishment, Afford Adequate Deterrence, Protect the Public
          from Further Crimes, and Provide Mr. Townsend with Needed Training, Medical
          Care, or Other Correctional Treatment in the Most Effective Manner

       Michael Townsend accepts responsibility for his actions, as evidenced by his admission to

the conduct noted in the indictment and his statement of acceptance of responsibility. Michael

Townsend has a goal to be there for his young son as he matures into a teenager, to help steer him
       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 6 of 7. PageID #: 190



away from the dangers of the streets and on a path the celebrates his success as a strong and

confident young man. Mr. Townsend is motivated to leave the lifestyle behind. In addition, Mr.

Townsend has issues concerning his physical well-being, including a history of stroke, and asks

this Court to take these issues into consideration at the time of sentencing.



       4. The Kinds of Sentence and the Sentencing Range Established for the Offense Under
the Advisory Sentencing Guidelines

       Michael Townsend pled guilty to the indictment in this case without a plea agreement. The

calculations in the Presentence Report as to the Sentencing Guidelines are correct, and there are

no objections to the offense level or criminal history calculations as set forth therein. For

possession of 31.94 grams of cocaine base, the calculation under U.S.S.G. §2D1.1 are as follows:

       §2D1.1(c)(8)(at least 28 grams but < 112 grams)                24

       Specific Offense Characteristics                               -0-

       Acceptance of Responsibility                                   -3

       Final Offense Level                                            21

At Offense Level 21, Criminal History Category III, the applicable range for the possession with

intent to distribute cocaine base is 46 – 57 months.

       Counts One and Four, both of which charge violations of 18 U.S.C. §922(g)(1), are

subsumed by Count Three, which is a violation of 18 U.S.C. §924(c)(1)(A)(i), and carries a

statutory mandatory five (5) year term. Count Two also carries a mandatory minimum five (5) year

term pursuant to §841(b)(1)(B)’s 5 year – 40 year statutory range, notwithstanding the Guidelines

calculations above, thus the Guideline Range becomes 60 months.
       Case: 1:18-cr-00201-SL Doc #: 41 Filed: 07/09/19 7 of 7. PageID #: 191



D.     Conclusion

       For the reasons stated herein, Michael Townsend requests that this Court impose a sentence

of 120 months, which is consistent with the statutory sentencing factors of 18 U.S.C. §3553(a)(1-

7) and §3663.



                                            Respectfully submitted,

                                            s/Debra Kanevsky Migdal
                                            DEBRA KANEVSKY MIGDAL
                                            Assistant Federal Public Defender
